Shearson American REIT, Inc. 1601 N. 7th Street, Suite 340 Phoenix, Arizona 85283 Tel: (602) 743-7796 April 1, 2011 Mr. John Reynolds US Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Shearson American REIT, Inc. Form 10 Amendment 3 Filed December 20, 2010 File No. 0-29627 SEC Comment Letter dated December 3, 2010 Dear Mr. Reynolds: This letter is our response to your January 28, 2011 letter containing comments on the above noted Form 10, Amendment 3.Concurrent with the filing of this letter, we have filed via EDGAR Amendment No. 4 to our Form 10 (the "Amendment") which incorporates, where appropriate, responses to your comments. Comment 1:We have revised the disclosure on page 11 to provide Item 13 of Form S-11 disclosure. Comment 2:We have revised our financial statements to reflect our development stage status. In addition, concurrent with the filing of this letter we have filed an amended 2009 Form 10-K andamended 2010 Form 10-Qs for each 2010 quarter to reflect our development stage status. We respectfully submit the above response to your January 28, 2011comments on the Form 10, Amendment 3 filing by Shearson American REIT, Inc.Please feel free to contact me directly with any questions. ACKNOWLEGEMENT Shearson American REIT, Inc. acknowledges: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; · and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the feral securities laws of the United States. So Acknowledged by Shearson American REIT, Inc. By/s/John D. Glassgow on March 23, 2011 John D. Glassgow, Chief Financial Officer Sincerely, /s/ John D. Glassgow John D. Glassgow, CFO Shearson American REIT, Inc. Tel: (602) 743-7796
